Citation Nr: 1206734	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for cervical spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Evaluation of chronic thoracic back pain, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for cervical spine disability and granted entitlement to service connection for thoracic spine disability and assigned a 10 percent rating.  The Veteran timely appealed both the denial of service connection for cervical spine disability and the initial rating assigned for the thoracic spine disability.

In February 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

During the Board hearing, the Veteran claimed that he had a psychiatric disability that was related to his service-connected thoracic spine disability. As the issue of entitlement to service connection for a psychiatric disability, claimed as secondary to the service-connected thoracic spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes that the RO adjudicated the Veteran's July 2005 claim for service connection for a cervical spine disability on the merits.  However, as outlined below, service connection for a cervical spine disability was previously denied in a September 1993 decision.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Board also notes that since the September 2009 Supplemental Statement of the Case (SSOC), the Veteran has submitted additional evidence.  However, in February 2011, he waived RO consideration of the additional evidence.  

The issues of entitlement to service connection for a cervical spine disability, evaluation of chronic thoracic back pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was last denied in a September 1993 decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period, and the decision therefore became final.  

2.  The evidence added to the record since the September 1993 decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied the claim for entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the September 1993 decision is new and material and the claim for entitlement to service connection for cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the only claim being decided herein, i.e., the application to reopen.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
 

LEGAL CRITERIA AND CRITERIA

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In December 1992, the Veteran submitted a claim for service connection for neck injury residuals.  The Veteran was scheduled for examinations in relation to his claim in January 1993 and September 1993.  He did not report for the examinations and his claim for service connection was denied in September 1993.  The RO cited his failure to report for the examinations and found that the evidence of record was insufficient to rate the conditions claimed.  The Veteran was notified of the denial in October 1993.  He neither appealed the September 1993 decision nor submitted new and material evidence within the one year appeal period, and the decision became final.  

At the time of the last final denial in September 1993, the evidence included the Veteran's service treatment records which showed complaints of and treatment for neck pain following an injury in 1987.  Since that prior denial, the Veteran has had neck surgery, specifically, neck fusion surgery in December 2004.  He was also afforded a VA compensation and pension examination in October 2006 at which time status post cervical fusion with unremarkable examination was diagnosed.  In addition, as noted by the Veteran's representative during the Board hearing, the January 2007 VA examiner wrote, "In reviewing his original C&P exam and SMRs showing numerous clinical visit for chronic thoracolumbar pain, neck pain, and cephalgia it is as at least as likely as not that these complaints are related to his time on active duties.  His thoracic and neck pain resolved post cervical fusion and had normal thoracic X-rays."  The Veteran has reported continued neck pain subsequent to January 2007, including during the Board hearing.

Given that the Veteran underwent cervical spine fusion surgery subsequent to the most recent prior denial, as well as the positive nexus opinion by the January 2007 VA examiner, the Board finds that the evidence received since the most recent prior denial relates to the bases for that prior denial and is therefore new and material.  Consequently, reopening of the claim is warranted.


ORDER

The application to reopen the claim for service connection for a cervical spine disability is granted. 


REMAND

Having reopened the Veteran's claim for service connection for a cervical spine disability, the Board finds that further development is needed for proper adjudication of the claim.  There is no question that the Veteran sustained a neck injury during symptoms, had neck pain thereafter, and underwent a post-service cervical fusion operation in 2004, prior to his filing of the claim for entitlement to service connection for a cervical spine disability that is on appeal.  The January 2007 VA examiner found that the Veteran's current complaints of neck pain were related to service, but also noted that and neck pain resolved post cervical fusion.  The January 2007 VA examiner did not explain the reason for his conclusion of a nexus between current neck pain and service, and his opinion is therefore of little, if any, probative value.  The RO denied the claim because of the lack of a current, diagnosed cervical spine disability.

However, the lack of current cervical spine disability is not clear to the Board.  Initially, the Board notes that the issue of what constitutes a current disability is not one to which the courts have given a definitive answer.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (after the Court found that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted," the Federal Circuit characterized question of whether pain alone can constitute a disability as "an interesting, indeed perplexing, question," but declined to address it).

The medical evidence does contain diagnoses that could be construed as constituting current cervical spine disability.  For example, there are multiple diagnoses of "cervical disc disease" in the post service VA treatment records including August 2008 and January and May 2009, although these appear to be based on the prior medical history of cervical spine fusion rather than current X-rays.  In addition, March 2009 VA treatment notes indicated that the Veteran was under care for "chronic failed neck syndrome," but a VA physician explained that this "simply means that he had ongoing pain despite attempts at surgical correction."  In May 2009, the Veteran denied being pain free since his neck fusion surgery, although earlier treatment notes reflect that the Veteran had indicated his neck was pain free.  During the February 2011 Board hearing, the Veteran expressed that he has intermittent neck pain with radiation down to his arms.  He asserted that he still has the same pain that he had prior to the neck fusion and that his relief from the pain was short lived.

Given the conflicting evidence as to whether the Veteran has current cervical spine disability, as well as the flawed January 2007 positive VA nexus opinion noted above, the Board finds that a new VA cervical spine examination is warranted.
 

The Veteran has also appealed the assignment of a 10 percent rating for chronic thoracic back pain.  During his February 2011 hearing, the Veteran related that he started receiving Social Security Administration (SSA) disability benefits for his back in May 2010.  However, the record is devoid of any SSA records to include decisions and/or medical records.  Where VA has notice that the veteran is receiving SSA disability benefits, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Thus, the records relating to the SSA disability determination should be obtained.

Furthermore, the Veteran expressed during his hearing that his thoracic spine disability had worsened in severity since his last VA examination in October 2006.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  Here, given that the current rating may be incorrect due to the passage of time and possible increase in thoracic spine disability, a new VA examination as to the severity of the Veteran's thoracic spine disability is warranted.

Finally, the Board notes that during the February 2011 hearing the Veteran related that he was unemployable because of his thoracic spine disability.  The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447 (2011), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1. Request from SSA copies of its disability determination and any records underlying this determination.  Any attempts to obtain these records which are ultimately unsuccessful should be documented in the claims folder and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination as to the etiology of any current cervical spine disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current cervical spine disability is related to his in-service fall or anything else in service.  A complete rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

3. Schedule the Veteran for a VA examination to determine the nature and extent of his thoracic spine disability.  All appropriate diagnostic codes should be addressed.  Range of motion testing (in degrees) must be conducted and the examination report should include findings consistent with the criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  Neurological testing should also be completed.  A complete rationale should be provided for any opinion expressed.

4. Ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


